Citation Nr: 1208405	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for postoperative residuals of a fibrotic granuloma of the right lung, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for postoperative residuals of a fibrotic granuloma of the right lung, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976 and from October 1990 to July 1991 with service in Southwest Asia.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied entitlement to service connection for a right lung granuloma.  

In September 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The August 2005 rating decision on appeal characterized the Veteran's claim as a claim for service connection and denied the claim on the merits.  However, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The reopened issue of entitlement to service connection for postoperative residuals of a right long granuloma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a granuloma of the right lung was initially denied in an unappealed March 2003 rating decision.  

2.  The evidence received since the March 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for postoperative residuals of a fibrotic granuloma of the right lung.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a benign pulmonary granuloma of the right upper lung was initially denied in a March 2003 rating decision.  The RO found that the evidence did not establish that the disability had been incurred due to active duty service, to include as due to an undiagnosed illness.  The Veteran did not appeal the March 2003 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the March 2003 rating decision includes excerpts from articles describing the effects of exposure to certain chemical agents, to include respiratory abnormalities.  In a written brief accompanying the evidence, the Veteran's representative noted that the Veteran had been exposed to various toxic substances during active duty service in the Persian Gulf when he was issued a faulty gas mask during chemical training.  This evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact-a possible link between the Veteran's postoperative residuals of a lung granuloma and an incident of chemical exposure during active duty service.  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection is warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for postoperative residuals of a fibrotic granuloma of the right lung, to include as due to an undiagnosed illness, is granted. 


REMAND

The Veteran contends that he incurred a benign granuloma of the right lung due to active duty service exposure to mustard gas.  Service records document that the Veteran was found to have an unserviceable gas mask in June 1991 and was exposed to an unspecified gas five times.  The record also contains treatise evidence submitted by the Veteran's representative establishing that CS tear gas (adopted by the US military in 1959 for combat training) has been shown to result in respiratory defects following long-term exposure.  In response to his claim for service connection the Veteran was provided two VA examinations in February 2003 and June 2005, however, these examiners did not consider the Veteran's chemical exposure when they provided medical opinions against the claim.  The Board therefore finds that the Veteran should be provided a new VA examination to determine the nature and etiology of the claimed postoperative residuals of the a benign fibrotic granuloma of the right lung. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with a pulmonologist to determine the nature and etiology of the Veteran's residuals of a benign right lung granuloma.  The examination report should indicate that the entire claims file was reviewed.  

The pulmonologist is notified that the Veteran's service records confirm that he was exposed to an unspecified gas five times in 1991 as a result of a faulty gas mask during chemical training.  In addition, copies of articles and studies submitted by the Veteran's representative indicate that CS gas was used by the US military for combat training and testing has shown that long-term exposure has resulted in respiratory problems in animals.  

Based on a physical examination of the Veteran, which must include a pulmonary function test (PFT), and after review of the claims file, including the articles and studies submitted by the Veteran, the pulmonologist is requested to identify all postoperative residuals of the Veteran's right lung granuloma.  Then, the pulmonologist should offer an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's postoperative residuals of a fibrotic granuloma of the right lung were incurred due to any incident of active duty service, to include his exposure to gas as a result of an unserviceable gas mask.  

The requested opinion must include a full rationale and should discuss the pulmonological effects of chemical exposure from CS gas.  

2.  After completion of the above development, readjudicate the claim on appeal.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an adequate opportunity for response before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


